Case 1:19-mc-00145-TSC Document 299 Filed 10/23/20 Page 1 of 1
       Case 1:19-mc-00145-TSC Document 299-1 Filed 10/23/20 Page 1 of 1




                 �nit.eh �tat.es @nurt nf J\pp.eals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 20-5285                                                   September Term, 2020
                                                                         1 :19-mc-00145-TSC
                                                          Filed On: October 23, 2020
In re: In the Matter of the Federal Bureau of
Prisons' Execution Protocol Cases,



James H. Roane, Jr., et al.,

              Appellees

William Emmett Lecroy,

              Appellant

Bruce Webster, et al.,

              Appellees

       V.


William P. Barr, Attorney General, et al.,

              Appellees


                                             ORDER

       Upon consideration of the joint motion to dismiss appeal, it is

       ORDERED that this case be dismissed.

       The Clerk is directed to issue the mandate forthwith to the district court.


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Lynda M. Flippin
                                                            Deputy Clerk
